Case 5:19-cv-01923-ADS Document 24 Filed 09/24/20 Page 1 of 2 Page ID #:656




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:19-01923 ADS                                       Date: September 24, 2020
Title: Lizeth Vazquez v. Andrew M. Saul, Commissioner of the Social Security Admin.



Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                None Reported
               Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL
FOR FAILURE TO PROSECUTE & OBEY COURT ORDER

      On October 8, 2019, Plaintiff filed this civil lawsuit seeking review of a decision of
the Commissioner of the Social Security.

       On October 15, 2019, a Case Management Order was issued. [Docket (“Dkt.”) No.
9]. On February 27, 2020, Defendant filed an Answer and served Plaintiff with a copy of
the Certified Administrative Record (“CAR”). [Dkt. Nos. 13, 14]. Pursuant to the Case
Management Order, Plaintiff’s portion of the Joint Submission was due to Defendant by
April 2, 2020 (within 35 days from filing of the Answer). Plaintiff filed two Stipulations
for an Extension of Time to File Joint Stipulation, both of which were granted. [Dkt.
Nos. 18, 22]. Pursuant to the Second Order Extending Briefing Schedule, Plaintiff was
given until July 15, 2020 to prepare and forward Plaintiff’s portion of the Joint
Submission to Defendant. [Dkt. No. 22]. On September 10, 2020, Defendant filed a
Notice of Non-Receipt advising the Court that it had not yet received Plaintiff’s portion
of the Joint Submission, which was due to be filed on September 9, 2020. [Dkt. No. 23].
Defendant also advised the Court that counsel had emailed Plaintiff’s counsel of the
deficiency on August 31, 2020 and received no response. Id.

      Plaintiff is hereby ordered to show cause in writing why this case should not be
dismissed for failure to prosecute and obey Court orders by no later than October 8,



CV-90 (03/15) - MLH                Civil Minutes – General                        Page 1 of 2
Case 5:19-cv-01923-ADS Document 24 Filed 09/24/20 Page 2 of 2 Page ID #:657




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 5:19-01923 ADS                                     Date: September 24, 2020
Title: Lizeth Vazquez v. Andrew M. Saul, Commissioner of the Social Security Admin.

2020. To meet this order, Plaintiff may submit her portion of the Joint Submission to
Defendant and advise the Court in writing of this submission, or Plaintiff may file a
statement with the Court explaining why she has failed to timely submit her portion of
the Joint Submission in accordance with the Case Management Order and specify a date
by which one will be submitted to Defendant. If Plaintiff has decided to no longer
pursue this case, she may file a request for dismissal of the action pursuant to Federal
Rule of Civil Procedure 41(a) or a stipulation to do so signed by all parties.

      Failure to timely file the responses to this OSC with the Court, as
directed above, may result in this action being dismissed for failure to
prosecute and obey Court orders pursuant to Federal Rule of Civil
Procedure 41(b).

       IT IS SO ORDERED.




                                                                   Initials of Clerk kh




CV-90 (03/15) - MLH               Civil Minutes – General                      Page 2 of 2
